Citation Nr: 1615845	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from January 1998 to May 1998 and a period of active duty from January 2003 to August 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the claims file.  

In October 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The case has since been returned to the Board for appellate review.  

In January 2016, the Veteran submitted a private medical opinion from her private physician.  She also provided a waiver of the AOJ's initial consideration of that evidence.

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain outstanding VA medical records.  In this regard, the Board notes that December 2015 VA examination report referenced a June 2014 VA ultrasound and a December 2013 VA primary care note.  However, those records are not associated with the claims file.  Notably, the VA progress notes of record dated in 2014 are incomplete, as demonstrated by gaps in the consecutively numbered pages.  Moreover, the Virtual VA file contains a December 2013 VA primary care nursing note, yet the information contained in the note differs from that reported by the December 2015 VA examiner.  Therefore, there appears to be an additional outstanding December 2013 VA primary care note.  Accordingly, the AOJ should obtain any outstanding, relevant VA medical records.  

A remand is also required to obtain a fully adequate VA examination and opinion.  Following the Board's October 2015 remand, the Veteran was afforded a VA examination in December 2015.  The examiner diagnosed her with scoliosis and spondylosis.  

The December 2015 VA examiner opined that it is less likely as not that the Veteran's scoliosis was caused by, a result of, or incurred in service because the condition was development.  She also stated that the preponderance of the evidence does not support a finding of aggravation of the condition by service beyond its natural progression.  However, she did not address whether  developmental scoliosis is a congenital disease or defect.  In this regard, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

The December 2015 VA examiner also opined that the Veteran's spondylosis was consistent with changes in the spine due to exogenous obesity and natural aging.  She opined that it is less likely as not that the condition was caused by, a result of, or incurred in service because the disorder was diagnosed three years after service in 2006.  In so doing, the examiner explained that, while a back sprain or strain involves the muscles and ligaments of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  However, the examiner did not address the Veteran's statements attesting to a continuity of symptomatology during the three years preceding her diagnosis.

In light of the foregoing, the Board finds that remand is required to obtain a fully adequate VA examination.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Gulf Coast Veterans Health Care System, the December 31, 2013, VA primary care note, and the June 2014 VA ultrasound report.  

2.   After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders.  

For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease. 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For each current back disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service from January 2003 to August 2003.  

(b)  For each current back disorder that is a congenital disease or not a congenital defect, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder. 

(c)  If the examiner determines that the back disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service.   In so doing, the examiner should address the Veteran's statements that she has had back pain since her separation from service.

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's testimony from the July 2015 hearing that she experienced ongoing symptoms of back pain since service; 2) the December 2015 private medical statement from Dr. B.L.; 3) the prior VA examinations findings and opinions of record, including the April 2009 and December 2015 VA examination reports; 4) the September 1997 enlistment examination for the Army reserves that noted a normal clinical evaluation of the spine, other musculoskeletal, and lower extremities; 5) the June 2003 service treatment record that noted a diagnosis of a back strain in the thoracic region; 6) the September 2003 scoliosis survey that noted 2-degree levoscoliosis centered at approximately T8-9 and a compensatory dextroscoliosis centered at L3; 7) the March 2004 and May 2004 treatment records from the Springfield Medical Center that noted the Veteran's complaints of back pain; 8) the May 2005 private medical record that noted an assessment of lumbago; 9) the May 2006 Panama City Open MRI report that noted an impression of early disc degeneration and a minimal midline disc bulge at L5-S1; 10) the January 2008 x-ray report from Bowman Chiropractic Clinic that noted degenerative changes at T5 and T6 and mild left scoliosis at T4; 11) the July 2009 x-ray report from Dr. T.H. that noted an impression of thoracic spondylosis and low back pain with right lower extremity radiculopathy; 12) the April 2009 VA x-ray reports finding an unremarkable thoracic spine and essentially negative thoracic spine examination; 13) the May 2012 private medical report from Dr. B.L. that noted a diagnosis of sciatica; 14) the May 2013 private medical report from Dr. R.A. that noted endometriosis was not strongly suggested by the Veteran's history and would not fully explain the Veteran's back pain; 15) the December 2013 VA x-ray reports noting a normal lumbar spine series and mild thoracic degenerative changes only; 16) the October 2014 VA physical therapy consultation that noted right lower extremity radiculopathy, endometriosis, and postural problems as potential causes of the Veteran's mid and low back pain; 17) the August 2015 private x-ray reports from Dr. D.C. that noted an assessment of lumbar disc degeneration, lumbar spondylosis, a lesion of uncertain behavior in bone/cartilage of the thoracic spine, and thoracic spondylosis.

(The term "clear and unmistakable" means that the evidence is undebatable.)  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



